Title: To George Washington from Henry Laurens, 2 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 2nd October [1778]
          
          Since my last of the 27th I have had the honor of receiving and presenting to Congress Your Excellency’s favor of the 23d Ulto which is still in the hands of a Committee.
          I have at present only to forward the Inclosed Act of Congress of the 30th September for Marching Count Pulaski’s Legion and other Continental Soldiers in and near this City to Princeton. I have the honor to be &c.
        